 COMPUTER SCIENCES CORPORATIONComputer Sciences Corporation Applied TechnologyDivision, Huntsville Center and Office and Pro-fessional Employees International Union, AFL-CIO. Case 10-CA-15620September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 28, 1981, Administrative Law JudgeHoward I. Grossman issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Computer Sciences Corporation Applied Technol-ogy Division, Huntsville Center, Huntsville, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Amend its stock purchase plan, and all em-ployee handbooks or other literature describing it,by eliminating therefrom provisions disqualifyingemployees from participation therein because theyare members of a collective-bargaining unit or arerepresented by a collective-bargaining agent."' In adopting the conclusion of the Administrative Law Judge that Re-spondent did not violate Sec. 8(a)(5) of the Act by refusing to executethe parties' alleged contract, we rely solely on his finding that "therenever was a meeting of the minds" between Respondent and the Unionand that consequently "no agreement ever came into being." We there-fore find it unnecessary to reach the question whether, as found by theAdministrative Law Judge, ratification of the alleged contract was a con-dition precedent to its execution.2 We shall conform sec. 2(a) of the recommended Order with theRemedy wherein the Administrative Law Judge recommended that "Re-spondent be ordered to amend [its stock purchase] plan, and all employeehandbooks or other literature describing it, by eliminating therefrom pro-visions disqualifying employees from participation therein because theyare members of a collective-bargaining unit or are represented by a col-lective-bargaining agent.258 NLRB No. 852. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL amend our employee stock pur-chase plan and our employee handbook andother literature describing such plan by theelimination of all provisions which excludefrom participation in such plan any employeebecause he is a member of a collective-bargain-ing unit or is represented by a collective-bar-gaining agent.WE WILL NOT disqualify from eligibility forsuch plan any employee because he is amember of a collective-bargaining unit or isrepresented by a collective-bargaining agent.COMPUTER SCIENCES CORPORATIONAPPLIED TECHNOLOGY DIVISION,HUNTSVILLE CENTERDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:The charge was filed on March 18, 1980, by Office andProfessional Employees International Union, AFL-CIO(herein the International or the Charging Party), and acomplaint was issued on May 9, 1980, alleging that Com-puter Sciences Corporation Applied Technology Divi-sion, Huntsville Centert (herein Respondent or the Com-pany), violated Section 8(a)(5) of the National Labor Re-lations Act, as amended (herein the Act), by refusing "toexecute or be a party to" a previously agreed-upon col-lective-bargaining agreement.A hearing was held before me on these matters inHuntsville, Alabama, on October 14, 1980.2 At said hear-ing the General Counsel moved to amend the complaintso as to allege that Respondent, since about September19, 1978, violated Section 8(a)(1) of the Act by maintain-ing a rule which prohibits employees who join or whoare represented by a labor organization from participat-ing in Respondent's stock purchase plan. The GeneralCounsel having rested his case, and Respondent havingrequested additional time to prepare its defense againsti Respondent's name appears as stipulated at the hearing.2 All dates are in 1980 unless otherwise indicated641 DECISIONS OF NATIONAL LABOR RELATIONS HOARDthe new allegation, the General Counsel's motion toamend was granted, and the hearing was adjourned toNovember I , in Atlanta, Georgia.On November 6 the General Counsel filed a motionrepresenting that Respondent had informed him that thelatter had no additional evidence to present. According-ly, the General Counsel moved that the hearing beclosed. With Respondent's agreement, I closed the hear-ing by order dated November 7.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of briefs by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Nevada corporation with an officeand place of business located at Huntsville, Alabama,where it is engaged in the business of providing comput-er support services. During 1979, which period is repre-sentative of all times material herein, Respondent pro-vided computer support services valued in excess of$50,000 directly for the United States Government Mar-shall Space Flight Center at Huntsville, Alabama. Re-spondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.I1. THI LABOR ORGANIZATION INVOI.VEDThe complaint alleges that the International is a labororganization within the meaning of Section 2(5) of theAct, and the answer is silent on this issue. Pursuant toSection 102.20 of the Rules and Regulations of the Na-tional Labor Relations Board, Series 8, as amended, Re-spondent is deemed to admit, and I find, that the Interna-tional is a labor organization as alleged.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Refusal To BargainI. Summary of the evidence(a) Background: Following a Board election, the Inter-national was certified on September 8, 1977, as the exclu-sive collective-bargaining representative of Respondent'semployees in a unit found to be appropriate.3The Inter-national filed a previous refusal-to-bargain charge duringthe litigation of which Respondent challenged the elec-tion procedure. The Board affirmed the validity of thecertification and ordered Respondent to bargain with the3 The unit certified asaAll senior computer operators, computer operators, computer opera-tors-C, production coordinators, senior production coordinators, pro-duction coordinators-C, tape librarians, tape librarians-C, controlclerks, control clerks-C, data processing trainees, technicians. techni-cians-C, engineering technicians, senior engineering technicians, key-punch operators, senior keypunch operators and couriers employedby the Employer at its Aerospace Systems Center, Huntsville, Ala-bama, but excluding all other employees, programers, professionaland technical employees, the facilities coordinator, systems analysts,senior computer operators-lead, guards and all supervisors as definedin the Act.International, an order which was judicially enforced.4Subsequent to certification, the International issued acharter to a local, designated as Local 499.(b) Summary of the bargaining history: There wereabout eight bargaining sessions between April 25, 1979,and February 12, 1980. Respondent's principal repre-sentative was its counsel herein. He bargained with abargaining committee consisting of members of Local499, with the assistance during the first two bargainingsessions of J. Oscar Bloodworth and, in later sessions,James H. Bloodworth. The only description of J. OscarBloodworth's status consists of the testimony of John Q.Ingraham, a company officer, who stated at one pointthat Bloodworth was "vice president of the Union," andat another point that he was "from the Internationalunion." The record is clear that James H. Bloodworthwas, as he testified, an International representative.(c) The April 25, 1979, meeting: The only witness pres-ent at the first meeting (April 25, 1979) was Ingraham,who attended all the bargaining sessions. Ingraham wascalled as a witness first by the General Counsel, and thenby Respondent.'He testified that Respondent's counselwas present at the first meeting as the Company's repre-sentative, together with other of the Company's officers,and that the "union officials" were J. Oscar Bloodworthand other members of the bargaining committee.Ingraham further testified that "ground rules" were es-tablished in the first meeting whereby "the final agree-ment would be subject to approval by the corporation6and by the membership of the union." Under furtherquestioning by the General Counsel, Ingraham testified:Q. I believe it was your testimony that one ofthese ground rules that was discussed was approvalof the contract by the membership?A. Uh-huh.Q. In fact Mr. Counter was the one who askedMr. Bloodworth-Do you recall exactly what thediscussion was?A. Yes. Mr. Counter asked Mr. Bloodworth,Oscar Bloodworth, if the contract would be subjectto ratification by the bargaining unit.Q. And did Mr. Bloodworth respond to that?A. The response was yes.Q. Some time later or at the same time, was therea further discussion about that issue?A. I think later on in the day ...we were talk-ing about right-to-work laws in the State of Ala-'Computer Sciences Corporation Applied Technology Division, Aero-space Systems Center, 234 NLRB 1163 (1978), enfd. 589 F.2d 232 (5thCir. 1979).5 Neither of the other two witnesses in this proceeding, InternationalRepresentative James H. Bloodworth nor Local 499 President CharlesKilgore, Jr., was present at the first meeting, on April 25, 1979. J. OscarBloodworth was present at this first meeting, and was in attendance atthe hearing in this proceeding, but was not called as a witness.Ingraham agreed that his pre-trial affidavit stated that Respondent'scounsel herein represented Respondent at the negotiations, and that thereis nothing in the affidavit indicating the necessity of ratification by thecorporation of any agreement made by its counsel. I later testified thatthe authority of Respondent's counsel to negotiate an agreement on itsbehalf "prevailed throughout all the sessions." None of the parties hasmade this an issue herein.642 COMPUTER SCIENCES CORPORATI()Nbama and that sort of thing, and at that point Mr.Bloodworth took the opportunity to clarify his ear-lier answers. He indicated then that it would be-ratification would be by the membership or thosewho had signed applications or who indicated theirinterest in being members of the union.Q. So in response to that issue about who wouldbe eligible to vote in a right-to-work state, Mr.Bloodworth explained who would be eligible tovote?A. Yes.In response to questioning by me, Ingraham testified:Q. You have direct knowledge of some of thewords between Mr. Bloodworth and Mr. Counter,though, don't you?A. Yes.Q. Tell me what those words were.A. Mr. Counter made it clear that, although wewould go through this and reach tentative agree-ment on each of the provisions in here, final ap-proval would be up to others who weren't at thebargaining table from the company standpoint.'And he inquired of Mr. Bloodworth how it wouldbe handled from the Union side. As best as I canremember, the question was put, will the approvalbe by the bargaining unit, and the answer at thatpoint was yes. As I mentioned earlier, Mr. Blood-worth clarified that later, indicating that the ap-proval would be subject to ratification by the mem-bership or those who had indicated their interest inmembership.(d) The May 23, 1979. meeting: The second bargainingsession was held on May 23, 1979. The Company wasrepresented by various officials and its counsel. Alsopresent were J. Oscar Bloodworth "from the Internation-al union," according to Ingraham, and a "large contin-gent" from Local 499, including Charles Kilgore. Ingra-ham testified that Bloodworth announced Kilgore's elec-tion as president of Local 499, and that the latter twoshared the role of "spokesmen" at that meeting. Kilgoretestified that he received advice from Bloodworth, butthat both he and Bloodworth "did the talking."During the second meeting, Respondent made an eco-nomic proposal about forthcoming merit raises. Kilgoretestified that he told the Company he would call a meet-ing of members of the Local and of the bargaining com-mittee, and "hold a vote on ratification of the economicproposal." A membership meeting was held on that pro-posal, and it was rejected unanimously. Upon instructionof J. Oscar Bloodworth, Kilgore informed Ingraham ofthis fact by letter dated May 30, 1979.(e) The February 12, 1980, meeting: The record isscanty with respect to bargaining from May 23, 1979,until the time of the last session, on February 12. TheCompany had its usual representation at this session,while a bargaining committee was present on behalf ofLocal 499. James H. Bloodworth had previously re-Ibidplaced J. Oscar Bloodworth, and was present at the lastmeeting.Ingraham testified that the Company made a final offerwhich he identified as General Counsel's Exhibit 3. Thisis a document entitled "Memorandum of TentativeAgreements between Computer Sciences Corporationand Office and Professional Employees InternationalUnion Local 499, AFL-CIO." Article I recites that it isan agreement between the parties specified above. Ingra-ham testified that this was the Company's final offer,with one page inadvertently missing. The transcript con-tains his further testimony in response to questions byRespondent's counsel, as follows:Q. At the time the Company's final offer waspresented to the Union bargaining committee, wasthere any discussion regarding the subject of ratifi-cation?A. Yes.Q. Tell us the best you can recall who said whaton that subject at that time?A. As I recall, in our final meeting with the bar-gaining committee, we had just completed our finaloffer with wages and, prior to you outlining whatthat was, you indicated that [it] was our understand-ing that the tentative agreement would be subject toratification and that the tentative agreement and ouroffer was valid only to the extent that ratificationdid occur.Q. Was there any response by the Union bargain-ing committee to that?A. Yes. The response was that that was an ac-ceptable condition.Q. Who made that response on behalf of theUnion?A. James Bloodworth.Ingraham also testified that the union representativessaid they would recommend acceptance of the tentativeagreement. Further, according to Ingraham, there wasdiscussion about the date of a "ratification meeting" andnotices thereof to the employees. The parties agreed thatthe Union would prepare the notice, and the Companywould distribute it to the employees, according to Ingra-ham. This in fact took place. Copies of the Union'snotice of a "Discussion of Contract and RatificationVote" on February 17 and the Company's distributionmemo of "the attached notice of the meeting to vote onratification of your union contract with CSC" are in evi-dence.James H. Bloodworth, called by the General Counsel,testified on direct examination that Respondent's finaloffer may be found in General Counsel's Exhibit 3,except for two omissions-a listing of holidays and pro-vision for emergency leave. On cross-examination,Bloodworth testified that the final offer "consisted of allthe initialed agreements that we had, the verbal agree-ments on what language was supposed to be included asprovided by the company to codify the present practices,and it included the final economic offer." Bloodworththen testified that the final offer could be found in a643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomposite of General Counsel's Exhibits 3, 6, and 7,8plus oral agreements during the negotiations to include atuition-reimbursement plan, and the "grand-fathering" ofemployees into the stock purchase plan.At the February 12 meeting, according to Blood-worth, the Union told the Company that it would takethe "final offer [to] a ratification vote" of the member-ship, and would recommend acceptance. Local 499President Kilgore, who was not present at the February12 meeting, testified that other Union officers told himthat they had agreed to a ratification vote.(f) The ratification vote and Bloodworth's subsequentaction: Kilgore testified that, prior to the voting, he dis-cussed with other union officers the necessity of gettingmembership support for the final agreement. The two In-ternational representatives, J. Oscar Bloodworth andJames H. Bloodworth, told him that membership approv-al was "crucial."The actual document presented to the membership onFebruary 17 was General Counsel's Exhibit 3, and it wasrejected. According to James Bloodworth, he took "thecontract" to the membership for explanation, becausethey had little experience in labor relations. Some of themembers were upset because of the absence of certainprovisions, and they did not accept Bloodworth's assur-ances that the Company had agreed to include them.Bloodworth testified that he called the Internationaldirector of organization and reported the adverse out-come of the vote. The director nonetheless told Blood-worth to accept the Company's proposal. Accordingly,Bloodworth sent a telegram, dated February 21, to Re-spondent, stating that he had been "authorized" toaccept the Company's "final offer." The telegram re-quests a date for "final review of contract contents" anda date for signing. Local President Kilgore testified thathe did not know of the telegraphic acceptance at thetime it was sent, and James Bloodworth stated that hedid not inform the union membership at the February 17meeting that the Union could accept the Company's pro-posal even though the membership rejected it.Respondent's counsel answered Bloodworth's telegramby letter dated February 26, in which he said that he was"confused" by the telegram. He stated his understandingthat the membership had rejected the agreement, thatratification was an express condition of any final agree-ment according to the ground rules, and that this condi-tion was repeated on February 12, 1980. "You specifical-ly reaffirmed the Union's requirement that the agreementbe ratified by a vote of the bargaining unit employees.s G.C. Exh. 3 is described above. G.C. Exhs. 6 and 7 are entitled "Em-ployer Contract Proposals to Office and Professional Employees Interna-tional Union Local 499, AFL-CIO," and "Memorandum of TentativeAgreements between Computer Sciences Corporation and Office andProfessional Employees International Union Local 499, AFL-CIO," re-spectively. None of the documents contain a provision requiring ratifica-tion as a condition precedent to agreement.There are contradictions among the documents, and between them andBloodworth's testimony. As examples, provisions claimed by Bloodworthto constitute part of the final offer, but not found in any of the docu-ments, are a dental plan, a pension plan, a tuition reimbursement plan,and a stock option/purchase plan. Other subjects on which the evidenceis conflicting include holidays, emergency leave, jury/witness service, du-ration of agreement, union membership, no strike/no lockout clause, sickleave, shift differential, and per diem, travel, and mileage.The Company again agreed to that condition and furtheradvised you that in the event the agreement was not rati-fied, the parties would be at impasse."Bloodworth testified on direct examination that hecalled Respondent's counsel after receiving the letter, toclarify "apparent misunderstandings." On cross-examina-tion, he stated that he may not have made the call untilafter the filing of the charge (March 18, 1980). The In-ternational representative stated that he made no requestfor bargaining after February 17, 1980. He did not con-sider his telegraphic request on February 21, for a "finalreview of contract contents," as a request for bargaining.(g) Relationship between International and Local 499:Bloodworth testified that Local 499 had not yet adopteda constitution and bylaws, and was "operating under theInternational guidelines." The International provides itslocals with a model constitution and bylaws with blankspaces for additional provisions, but any such additionsmust be approved by the International's president andnot be in conflict with the International's constitution.The model bylaws do not have provisions for ratifica-tion, but locals may so provide in their individual consti-tutions and bylaws, and obtain International approvalthereof.The International's constitution is in evidence and doesnot refer to ratification of collective-bargaining agree-ments, although membership authorization is requiredbefore a strike may be called (art. XX). The approval ofthe International's president must be obtained beforelocal constitutions and bylaws may be put into effect(art. X, sec. 7). The president is required to "direct orga-nization" for the International and may, upon receipt ofa request in writing from a local union that he "takeover" its affairs, appoint a trustee to do so (art. X, sec.11). It is the duty of a president of a local union "totransact such ... business as may of right pertain to hisoffice and which may be necessary for the proper func-tioning of the Local Union" (art. XIX, sec. 6a).(h) Additional evidence of Respondent's alleged bad faith:The record shows that a decertification petition was filedand that Respondent received notice of it in February1980, by letter dated February 9. The General Counselelicited testimony from Ingraham related to this subject.Thus, the company officer testified that he had usedthe phrase "decertification clock," which he understoodto mean a period of time for recognition of a union, fol-lowing which employees may seek to decertify it, al-though he admitted some "confusion about where thatclock is, who's the timekeeper, and when does it startand stop." Ingraham knew the name of the employeewho filed the petition, and knew that it was dismissed asuntimely filed. Respondent's counsel suggested to Ingra-ham in late March 1980 that the same petition could beused in April 1980, and Ingraham knew that it was re-filed on April 25, 1980. He acknowledged that one of hisconcerns was to delay implementation of "the contract,"and that the Company, at one point subsequent to Febru-ary 1980, considered reopening negotiations "to get thatcertification clock running again." One of the other com-pany officials with whom Ingraham conferred was inter-ested in preventing any other labor organization from644 COMPUTER SCIENCES CORPORATION"coming in," although Ingraham himself was not so con-cerned. 92. Analysis(a) The issue of the International or Local 499 as allegedcontracting party: It is established law that an employermust bargain with the chosen representative of his em-ployees, and with no other.'° If the statutory representa-tive is an International union, as it was in this case, anemployer does not fulfill his bargaining obligation by ex-ecuting an agreement with a local union but, rather, mayviolate Section 8(a)(5) by doing so. IHowever, an employer does not so violate the Act ifthe International either relinquishes its status as the em-ployees' representative in favor of the local, t2 or other-wise acquiesces in and encourages direct dealing between9 Respondent filed a post-hearing motion to strike from the record theevidence summarized above. At the hearing, Ingraham brought writtennotes to the witness stand. He testified that he reviewed them prior to histestimony, and he examined them during his testimony.Pursuant to Fed. R. of Evid., 612 the General Counsel requested per-mission to examine these notes. Respondent objected that the only mate-rials subject to disclosure under the rule were those documents actuallyreviewed by the witness. Further, according to Respondent, the notescontained records of telephone conversations between Ingraham and Re-spondent's counsel, the disclosure of which would violate the attorney-client privilege.I offered to examine the notes in camera to determine whether therewas any excisable material of a personal nature, but held that anythingrelated to the proceeding was subject to disclosure. Respondent there-upon delivered the notes to the General Counsel pursuant to my order.Respondent's motion to strike is predicated on the fact that the Gener-al Counsel elicited the testimony summarized above from Ingraham afterthe latter's notes were turned over to the General Counsel. Respondentargues that the testimony is not relevant to this proceeding, that the Gen-eral Counsel's examination of Ingraham under Rule 612 "was not limitedto notes used by the witness," and that parts of the testimony pertainedto matters protected by the attorney-client privilege.The General Counsel opposed the motion on the ground that the onlymaterial subject to in camera inspection under Rule 612 is material "notrelated to the subject matter of the testimony," and that Respondent hasmade no such claim. Further, argues the General Counsel, Respondent'scounsel by his own admission became so "internally involved as a negoti-ator" that the attorney-client privilege is not applicable, and, citing au-thority, even privileged writings are subject to Rule 612 when used torefresh the recollection of a witness. On the latter point, Respondent citesthe Advisory Committee's notes to the contrary.The nub of the dispute is interpretation of the phrase "matters not re-lated to the subject matter of the testimony" (of the witness). I considerthe "subject matter" of Ingraham's testimony to be the statements of theparties at the bargaining table; the relevant away-from-the-table conversa-tions (e.g., whether Respondent had invested its counsel with authority tomake an agreement, a "subject matter" of Ingraham's testimony); and, ul-timately, whether Respondent manifested "bad faith" which suggests aviolation of Sec. 8(aX5). To restrict the meaning of subject matter to onlythose precise incidents about which the witness has testified wouldpermit a witness, as in this proceeding, to rummage through notes whichhe voluntarily brought to the witness stand, selecting only favorable ma-terial reasonably related thereto. This would not permit an opponentaccess to writings "which may fairly be said in fact to have an impactupon the testimony of the witness" (advisory committee's note). I herebydeny Respondent's motion to strike and observe that the matter is mootbecause of my disposition of the 8(aX5) allegation.'° Medo Photo Supply Corporation v. .VL.R.B., 321 U.S. 678, 683-684(1944)." Independent Stave Company, Inc., 148 NLRB 431 (1964), enfd. asmodified 352 F.2d 553 (8th Cir. 1965).'t General Transformer Company. 173 NLRB 360 (1968).the employer and the local.3 I conclude that such relin-quishment or acquiescence took place in this case.It is significant that none of the bargaining sessionstook place without the presence of a bargaining commit-tee composed of Local 499 members. I resolve the am-biguous evidence of J. Oscar Bloodworth's status byfinding that he was a representative of the International,and note that either he or International RepresentativeJames H. Bloodworth was also present at all the sessions.The evidence is inconclusive as to whether the Blood-worths "assisted" or "instructed" the Local 499 mem-bers. Local President Kilgore said that both he and J.Oscar Bloodworth "did the talking" at the May 23, 1979,meeting. Regardless of the precise extent of the partici-pation in bargaining by the International representatives,however, its existence "does not without more make theInternational a party to the contract any more than anattorney negotiating for his client becomes a party to hisclient's contract." t4The fact that Local 499 was the intended party to thecontract, rather than the International, is shown by allthe documents in the case, including Respondent's "finaloffer" of February 12, 1980. It was this "offer" whichthe International, by its agent James H. Bloodworth, pur-ported to accept by his telegram dated February 21. Thiscould not have been inadvertent error, since the otherdocuments (G.C. Exhs. 6 and 7), which Bloodworth atone point identified as part of the "final contract," alsonamed Local 499 as the contracting party on behalf ofthe employees.This conclusion is buttressed by the pertinent provi-sions of the International's constitution. Although Local499 itself had not yet adopted its own constitution andbylaws, it had been issued a charter by the International.The International constitution gives the Internationalpresident authority to "take over" the affairs of a localonly upon receipt of a request in writing from the local,and this clearly had not taken place. On the contrary, theInternational constitution requires the president of a local"to transact such ... business as may of right pertain tohis office and which may be necessary for the properfunctioning of the Local Union," authority which wouldseem to include collective bargaining.(b) The "Ratification" issue: I further find, on the basisof the evidence outlined above, that the Internationalagreed to make ratification by Local 499 members a con-dition precedent to formation of a contract, and that thisagreement constitutes additional evidence of the Interna-tional's relinquishment of its representative status toLocal 499.The General Counsel argues that ratification, as a con-dition precedent to the formation of a contract, wasnever "memorialized," and that none of the copies of theagreement introduced into evidence includes such provi-sion. Such discussions as did take place occurred in "theambience of negotiations." Although Ingraham said thatJ. Oscar Bloodworth told Respondent's counsel on April,3 Braeburn Alloy Steel Division. Continental Copper & Steel Industries.Inc., 202 NLRB 1127 (1973)." General Transformer Company, supra, fn. 12, dissenting opinion ofChairman McCulloch and Member Fanning. 173 NLRB at 361.645 DECISIONS OF NATIONAL LABOR RELATIONS BOARD25, 1979, that the contract would be subject to ratifica-tion by the bargaining unit, Bloodworth later clarifiedthis as merely explanation of the Union's conformitywith Alabama's right-to-work law. The "only other evi-dence," according to the General Counsel, consists ofKilgore's testimony, which the General Counsel dis-misses, inasmuch as Kilgore was not present at either thefirst or last session, when ratification was discussed. TheGeneral Counsel therefore reasons that the evidence es-tablishes only that there was discussion of ratification bythe parties, and that the International and the Local 499representatives made a statement of intent to take thesubject back to the membership for their response. Ac-cordingly, ratification was never proposed as a "contractterm," according to the General Counsel, and Board au-thority'5holds in such circumstances that ratification isnot a condition precedent to the formation of a contract.In the case principally relied upon by the GeneralCounsel, the union repeatedly stated its intention to abideby its general practice and to take any contract reachedto the membership for approval. "We are unwilling," theBoard stated, "to distort words of intention into terms ofagreement, particularly where the subject is related towages and terms and conditions of employment."' Inanother case, cited by the General Counsel, the unionrepresentative, when insisting upon ratification, merelystated that this was required by union procedure, a state-ment which the Board considered to be insufficient evi-dence that the parties had agreed upon ratification as acondition precedent to a contract. 17And, in a case wherethe union also failed to make ratification a specific condi-tion precedent, but the employer nonetheless insistedupon it, the Board found such insistence on a nonmanda-tory subject of bargaining to be violative of the Act. t8On the other hand, the Board has interpreted an em-ployer's description of negotiations-"They would takethe contract back for ratification and we would do thesame"-as requiring ratification before a contract wasformed. '9And, where an employer at the outset of nego-tiations stated that any agreement negotiated had to besubmitted to the board of trustees for approval, a proce-dure in which the union acquiesced, the Board agreedthat there was no final contract absent such approval.20In another case the Board concluded that an employer'sapparent acceptance of a union offer did not create anagreement because the acceptance was withdrawn priorto union membership ratification of the contract, whichwas inferred from the bargaining history to be a condi-tion precedent to any final agreement.2'The evidence in this case clearly sets it within theambit of the latter cases rather than those cited by theGeneral Counsel. Thus, at the very first bargaining ses-sion on April 25, 1979, Respondent asked whether "the1 Cheese Barn, Inc., d/b/a Hickory Farms of Ohio, 222 NLRB 418(1976), enfd. 558 F.2d 526 (9th Cir. 1977); C & W Lektra Bat Co., 209NLRB 1038 (1974); North Country Motors, Ltd., 146 NLRB 671 (1964)'' C d W Lektra Bat Co., 209 NLRB at 1039." North Country Motors, Ltd.. supra, fn. 15.I" Cheese Barn, Inc., supra, fn. 15.' Construction and General Laborers, No. 304, Laborers InternationalUnion of North America, AFL-CIO, 228 NLRB 247 (1977).' Bronson Methodist Hospital, 223 NLRB 95 (1976)." Sunderland's Incorporated, 194 NLRB 118 (1971).contract would be subject to ratification by the bargain-ing unit," and the answer was affirmative-this from theonly witness of that session (Ingraham) called by theGeneral Counsel, with another witness (InternationalRepresentative J. Oscar Bloodworth) available in thehearing room but not called. This is not amorphous lan-guage taking place in "the ambience of negotiations" but,rather, constitutes specific agreement on "ratification."The fact that Ingraham later testified that Bloodworthidentified those persons who would be permitted to voteunder Alabama law does not, as the General Counselargues, negate the specificity of the agreement, or makeit merely a general discussion of Alabama's right-to-worklaws. Rather, it provides additional detail to the agree-ment of the parties.The intention of the parties to be bound by the wishesof the Local 499 membership is further evidenced by thelatter's rejection of the Company's May 23, 1979, eco-nomic proposal on merit increases, and the apparent ac-ceptance of this by the negotiators as definitive.The agreement reached at the first session was con-firmed during the last meeting, on February 12, 1980.Company Official Ingraham, again as the General Coun-sel's witness, testified that Respondent's counsel statedhis understanding at the meeting that the "tentative"agreement was "valid only to the extent ratification didoccur," and that International Representative James H.Bloodworth said that this was "an acceptable condition."This clear and positive evidence is corroborated byBloodworth's testimony that the employees' representa-tives said they would take "the final offer [to] a ratifica-tion vote" by the membership, by Local President Kil-gore's testimony that other Local officers told him thatthey had agreed to a ratification vote,22and by the state-ments of the International representatives that member-ship approval was "crucial."I have carefully considered recent cases in which theBoard concluded that an employer's omission of a ratifi-cation clause in a final agreement drafted by the employ-er shows that ratification was not a precondition to anagreement,23 and I conclude that the rationale therein isnot applicable to the facts in this case. In the first place,there are writings evidencing the intention of the partiesherein to condition final agreement upon ratification.Thus, the Union's printed notice to members concerningthe February 17 meeting describes it as a "discussion ofcontract and ratification vote." The Company's memodistributing this notice refers to "the meeting to vote onratification of your union contract with CSC."It is true that these writings are not part of the formalcontract. But then, what is the formal contract? TheGeneral Counsel's witness, Ingraham, testified that it isGeneral Counsel's Exhibit 3, with one page missing. TheGeneral Counsel's witness, James H. Bloodworth, firsttestified that it is General Counsel's Exhibit 3 withverbal supplements, but then added other documentswith conflicting provisions and additional verbal supple-22 Although Kilgore's testimony on this point is obvious hearsay, it hasprobative weight in light of other, direct evidence of the fact in dispute.2" Seneca Environmental Products. a Division of Seneca Sheet Metal. Inc.,243 NLRB 624 (1979); Martin J Barry Company. 241 NLRB 1011 (1979).646 COMPUTER SCIENCES CORPORATIONments. His telegraphic acceptance of the "final offer" re-quests a "review of contract contents," suggesting somedoubt of substantive provisions. In any event, it is quiteclear that there is no one final and complete documentwhich can fairly be said to be the agreement of the par-ties, nor does the General Counsel so contend. Each ofthe documents, or all of them, requires amendment by al-leged additional oral agreements of the parties.If parol evidence must be included to establish some ofthe terms of the final agreement, according to the Gener-al Counsel, then upon what rationale do we excludeparol evidence of another term, to wit, the necessity forratification-which itself is memorialized in contempo-rary documents?According to recent Board authority, it is not neces-sary in a case such as this to find that there was "agree-ment" on the necessity of ratification, but merely thatthere was a limitation on the authority of the labor orga-nization representing the employees in the bargainingunit. 24 Pursuant to this rationale, I conclude that Interna-tional's relinquishment of its representative status toLocal 499, or its acquiescence in Respondent's directdealing with the Local, was conditioned upon ratificationof any agreement by the Local's membership, and thatRespondent understood this condition. "As the Union'sagents [Local 4991 did not have the authority, and didnot act with the apparent authority, to execute an agree-ment absent ratification and as the membership did notratify the negotiated agreement, no final and binding col-lective-bargaining agreement was reached."25(c) Additional considerations negating the validity of the8(a)(5) allegation: As set forth above, the complaint al-leges that the parties "agreed" to a "new collective bar-gaining agreement" (par. 11), but that Respondent re-fused "to execute or be a party" to this agreement (par.12).There is variation in the General Counsel's evidence ofwhat constitutes the alleged "final offer," which Blood-worth purportedly "accepted" by telegram. Because ofthese variations, I conclude that there never was a meet-ing of the minds, and that no agreement ever came intobeing.Assuming arguendo that there was such an agreement,the complaint lacks specificity as to the precise nature ofRespondent's alleged illegal conduct. As noted, para-graph 11 alleges that Respondent and Internationaland/or Local 499 "agreed" to "a new collective bargain-ing agreement." In ordinary contract language, thismeans that they became "parties" to an agreement. Para-graph 12, however, alleges that Respondent violated theAct by refusing "to execute or become a party" to theagreement. This can only be interpreted to mean that Re-spondent's alleged transgression was its refusal to executea written agreement. The alternative language-"orbecome a party"-is surplusage contradicted by the alle-gation in paragraph 11. Section 8(d) of the Act in perti-nent part defines the duty to bargin collectively as "theexecution of a written contract incorporating any agree-ment reached if requested by either party," and the com-24 Joe Carroll Orchestras & Entertainment Agency. Inc.. et al.. 254NLRB 1158, fn. 2 (1981)2' Ibid.plaint can only make sense if it is interpreted as an alle-gation that Respondent refused to abide by this mandate.International's final action in the history of the negoti-ations was its dispatch of a telegram to Respondent re-questing "a date for final review of contract contents andfor signing of the agreement at the earliest possibledate." As previously noted, this language is ambiguous.In response, Respondent wrote that it was "confused,"and cited its understanding on the ratification issue. Evenon International's view of the alleged contract, it was"partly in the form of oral understandings and partly inthe form of unassembled notes and documents."26How-ever, neither International nor Local 499 submitted anypurported contract to Respondent for signature, and tookno further action except Bloodworth's telephone call foralleged "clarification." Because of the ambiguity of Inter-national's telegram, and the failure of either Internationalor Local 499 to submit to Respondent one document,purporting to be "the agreement," for signature, I findthat it did not make a sufficient request for execution ofany such agreement within the meaning of Section8(d). 27The General Counsel has an additional argument,however. He draws attention to the notice of the decerti-fication petition, dated February 9, 1980, which Re-spondent received in February, and infers that it was re-ceived prior to Respondent's letter of February 26 reply-ing to Bloodworth's telegraphic "acceptance" of Re-spondent's "final offer." Informed of the desire by someof its employees to decertify the Union, the GeneralCounsel reasons, "it appears that Respondent refused toexecute the contract, concocting its theory of the ratifi-cation requirement post hoc." The General Counsel thenalludes to Ingraham's "startling" testimony about hislater conversations with Respondent's counsel and hisown colleagues, evidence which the General Counselcalls "precisely the type of bad faith Section 8(a)(5) isaimed at remedying."I do not concur. The agreement of the parties on rati-fication is based on uncontradicted and corroborated tes-timony, plus documentary evidence, or, in the Board'slanguage in Joe Carroll Orchestras. supra, the restrictionon the union agents' authority was understood by Re-spondent. It is a distortion of the record to label thisdocumented evidence an issue "concocted" by Respond-ent.Ingraham's testimony cited by the General Counsel re-lates to events in March and April 1980. However, thealleged violation of the Act is predicated on Internation-al's February 21, 1980, telegram and Respondent's Feb-ruary 26 response by letter, a theory of the case whichhas been shown to be without merit. Bloodworth con-ceded that he made no request for bargaining after Feb-ruary 17 and, in fact, did not even consider his telegram26 Helen S. Pasko d/b/a American Steel Line Co., 210 NLRB 811, 813(1974)." In Pasko, supra, there was a final writing purporting to he the con-tract, but it varied from the composite "oral understandings andl notesand documents" which constituted the "agreement." and the Board heldthat respondent did not violate Sec 8(a)(5) b refusing to sign it. Thesame result follows a foreiori herein where neither International nor Local499 even prepared a final document for execution647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof February 21 to be such. It is axiomatic that there canbe no violation of Section 8(a)(5) without a request forbargaining,28and I conclude that this principle is deter-minative in assessment of Ingraham's conversations withhis colleagues and counsel in March and April. Respond-ent did not violate the Act in February by refusing toexecute an agreement, and did not thereafter refuse tobargain because there was no request for bargaining.For the foregoing reasons the allegation that Respond-ent has violated Section 8(a)(5) of the Act should be dis-missed.B. The Alleged Unlawful Stock Purchase PlanGeneral Counsel's Exhibit 5, a document copyrightedby Respondent in 1978, describes Respondent's "StockPurchase Plan," and eligibility thereto limited to employ-ees "who are not represented by a collective-bargainingagent or included in a collective-bargaining unit ...."Ingraham described the stock purchase plan as an op-portunity for employees to purchase stock in the compa-ny. He learned that one of the matters troubling the em-ployees during the February 17, 1980, ratification votewas the language of this plan. James H. Bloodworthstated that one of the verbal agreements included in Re-spondent's "final offer" was that existing members of theplan would be "grandfathered" in, regardless of whetherthey met the eligibility requirements, but that no newmembers of the bargaining unit would be permitted tojoin.Ingraham denied that the "final offer" included a re-vised stock purchase plan, although he acknowledgeddiscussion of the subject. He said that there had beenchanges in the employee handbook, but did not knowwhether they included any changes in the stock purchaseplan. If there were any such revisions, the employeeshad not been able to see them, because no revisions hadcome through Ingraham's office.On the basis of this evidence, I infer and find that theCompany's plan described in General Counsel's Exhibit 5was maintained in effect at least through February 17,1980, the date of the ratification vote, because of the ab-sence of any probative evidence that it was changed orterminated, and because there is no other explanation foremployee dissatisfaction with the plan on February 17. Itis settled law that maintenance of employee retirementand insurance plans which exclude employees who arerepresented by a labor organization, or who are membersof a bargaining unit, is violative of Section 8(a)(1) of theAct,29and the same principle is applicable to employeestock purchase plans.Respondent argues that a similar conclusion is inappro-priate in this case, because the plan was implemented in1978, and was thus outside the Section 10(b) period. Thisargument is without merit since the plan was continuous-ly maintained within that period.Respondent also argues that the alleged verbal agree-ment to "grandfather" existing unit employees into theplan, but to bar all others, is even more restrictive than29 Professional Building Maintenance Division of PBM Industries, Inc.,217 NLRB 127 (1975).29 Motor Wheel Corporation, 180 NLRB 354 (1969); Goodyear Tire &Rubber Co., 170 NLRB 539 (1968).the extant plan, and would constitute an infringment ofSection 8(b)(l)(A) by International and/or Local 499.Accordingly, Respondent concludes, the purportedagreement is void and the allegation must be dismissed.This argument is also without merit if only because it isnot based on facts. As noted above, Respondent's ownofficer Ingraham denied that there was any agreed-uponamendment to the existing stock purchase plan, whileRespondent itself denies that there was any overallagreement. Accordingly, there is no reason for changingmy finding that the existing plan has been continuouslymaintained, or my conclusion that Respondent is therebyviolating the Act.In accordance with my findings above, I make the fol-lowing:CONCLUSIONS OF LAW1. Computer Sciences Corporation Applied Technol-ogy Division, Huntsville Center, is an employer engagedin commerce with the meaning of Section 2(6) and (7) ofthe Act.2. Office and Professional Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining in effect a stock purchase plan foremployees, which excludes from participation thereinotherwise eligible employees who are represented by acollective-bargaining agent or who are included in a col-lective-bargaining unit, Respondent interfered with, re-strained, and coerced its employees in the exercise oftheir Section 7 rights, and thereby violated Section8(a)(I) of the Act.4. The above-described unfair labor practice affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.5. Respondent has not engaged in any other unfairlabor practice.THE REMEDYHaving found that Respondent has engaged in and isengaging in an unfair labor practice within the meaningof Section 8(a)(1) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. In-asmuch as I find that Respondent violated Section 8(a)(1)of the Act by maintaining in effect a stock purchase planfor employees which excludes from participation other-wise eligible employees who are represented by a collec-tive-bargaining agent or who are included in a collective-bargaining unit, I shall recommend that Respondent beordered to amend said plan, and all employee handbooksor other literature describing it, by eliminating therefromprovisions disqualifying employees from participationtherein because they are members of a collective-bargain-ing unit or are represented by a collective-bargainingagent.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:648 COMPUTER SCIENCES CORPORATIONORDER 30The Respondent, Computer Sciences Corporation Ap-plied Technology Division, Huntsville Center, Hunts-ville, Alabama, its officers, agents, successors, and as-signs, shall:I. Cease and desist from maintaining in effect a stockpurchase plan for its employees which contains a provi-sion excluding employees from participation therein be-cause they are members of a collective-bargaining unit orare represented by a collective-bargaining agent.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Amend its stock purchase plan by eliminatingtherefrom provisions excluding from participation thereinemployees who are members of a collective-bargainingunit or who are represented by a collective-bargainingagent, and similarly amend all employee handbooks andother literature distributed by Respondent to its employ-sO In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposes.ees by eliminating the offensive language more fully setforth supra.(b) Post at its plant at Huntsville, Alabama, copies ofthe attached notice marked "Appendix."3' Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Company'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"649